 

Execution Copy



 

Pledge AGREEMENT

 

This Pledge Agreement dated as of March 30, 2016 (this “Agreement”), is between
Exelon Generation Company, LLC, a Pennsylvania limited liability company
(“Secured Party”), and each of the undersigned Pledgors reflected on the
signature pages hereof (each a “Pledgor” and collectively the “Pledgors”, and
with Secured Party, the “Parties”).

 

INTRODUCTION

 

Secured Party and Aspirity Energy LLC are parties to that certain ISDA Master
Agreement effective as of March 30, 2016, including all schedules, annexes,
confirmations (including the Base Confirmation), and transactions thereunder (as
amended or otherwise modified from time to time, the “ISDA Master Agreement”).
In connection therewith, and in consideration of the transactions entered into
thereunder, each Pledgor has agreed to grant certain security interests to
Secured Party under this Agreement in order to secure the obligations owed by
Company to Secured Party under the ISDA Master Agreement.

 

Therefore, in consideration of the foregoing and for other good and valuable
consideration received, each Pledgor agrees as follows:

 

SECTION 1.

DEFINITIONS

 

1.1 Defined Terms. As used in this Agreement, terms used herein and not
otherwise defined herein shall have the meaning set forth in the ISDA Master
Agreement and the following terms shall have the following meanings:

 

“Affiliate” means, with respect to a Party, any entity that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Party. For this purpose, “control” means
the direct or indirect ownership of 50% or more of the outstanding capital stock
or other equity interests having ordinary voting power.

 

“Agreement” means this Agreement, as amended or otherwise modified from time to
time.

 

“Collateral” means all of Pledgor’s right, title, and interest in, to, and under
the following, whether now owned or hereafter acquired:

 

(i) all Pledged Interests; and

 

(ii) all renewals, replacements, additions, and substitutions for the foregoing;
all proceeds of the foregoing; and all books, records, contract rights, and
general intangibles arising from or relating to the foregoing (including all
insurance and claims for insurance for the benefit of Pledgor in respect of any
of the foregoing).

 

“Company” means Aspirity Energy LLC.

 

“Event of Default” has the meaning specified in the ISDA Master Agreement.

 

   

 



 

“ISDA Master Agreement” has the meaning specified in the preamble hereto.

 

“Lien” means a security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, charge, or other lien, or any priority or
other security arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Pledged Interest Issuer” means the Company.

 

“Pledged Interests” means present and future securities, membership interests,
general or limited partnership interests, and other equity interests (in each
case, whether or not certificated and whether or not represented as securities,
general intangibles, or otherwise) issued by Pledged Interest Issuer, other than
those currently issued to Secured Party, including those described in the
attached Exhibit A, together with all dividends, distributions, cash,
instruments, and other proceeds from time to time received or otherwise
distributed in respect of the foregoing, including, as applicable, unit and
partnership interest rights, options, warrants, rights to subscribe, dividends,
liquidating dividends or distributions, unit dividends, new membership or
partnership interests, or other properties or benefits on account of such
property.

 

“Pledgor” and “Pledgors” have the meanings specified in the preamble hereto.

 

“Organic Documents” means the Operating Agreement of Aspirity Energy LLC, dated
as of May 28, 2015, as amended or otherwise modified from time to time, and the
Operating Agreement of Aspirity Holdings LLC dated November 1, 2015, as amended
or otherwise modified from time to time.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

 

“Remedy Event” means the occurrence of any Event of Default or Termination Event
with respect to Company under the ISDA Master Agreement.

 

“Secured Obligations” means all obligations of Company to Secured Party or any
of Secured Party’s Affiliates and all obligations of each Pledgor to Secured
Party or any of Secured Party’s Affiliates, in each case whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, to the extent arising under or owed under the terms of any
and all Transaction Documents (including post-petition interest or other
obligations arising under the terms of any Transaction Document for which
Pledgor obtains relief under bankruptcy or other laws providing for relief from
creditors) and any renewals, extensions, increases or rearrangements of
foregoing.

 

“Secured Party” has the meaning specified in the preamble hereto.

 

“Security Documents” means this Agreement, the Security Agreement, the Control
Agreements (as defined in the Security Agreement), and any UCC financing
statements evidencing security interests under the foregoing and any other
documents or agreements from time to time executed in favor of or delivered to
Secured Party granting, supporting, evidencing or consenting to a Lien or setoff
rights to secure or support the Secured Obligations or any rights of Secured
Party in connection therewith.

 

 - 2 - 

 



 

“Transaction Documents” means the ISDA Master Agreement, the Security Documents,
and any other agreement entered into between or among Company and Secured Party
or Secured Party’s Affiliates, or between or among any Pledgor and Secured Party
or Secured Party’s Affiliates, that is related thereto.

 

“Termination Event” has the meaning specified in the ISDA Master Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have such defined meanings when used in any certificate or other document
made or delivered pursuant hereto or thereto.

 

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; the use of
“and/or” in any provision shall not be deemed to imply that any other use of
“or” is exclusive; and the words “hereof”, “herein”, and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision unless otherwise specified.

 

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2.

GRANTING AND PERFECTION

 

Each Pledgor represents, warrants, and agrees with Secured Party as follows:

 

2.1 Grant of Security Interest.

 

(a) Pledgor hereby grants to Secured Party a security interest in all of
Pledgor’s right, title, and interest in, to, and under the Collateral to secure
the payment and performance of the Secured Obligations. To the extent that the
Collateral is not subject to the UCC, Pledgor collaterally assigns all of
Pledgor’s right, title, and interest in, to, and under such Collateral to
Secured Party to secure the payment and performance of the Secured Obligations
to the full extent that such a collateral assignment is possible under
applicable law.

 

 - 3 - 

 



 

(b) Notwithstanding the grant in Section 2.1(a), until Pledgor has received
notice from Secured Party pursuant to Section 5.9 of this Agreement:

 

(i) Pledgor shall be entitled to receive and retain any cash dividends
distributed in respect of the Pledged Interests owned by Pledgor, provided that
any (i) non-cash dividends, instruments, and other property received or
otherwise distributed in respect of or in substitution for any such Pledged
Interests, (ii) cash dividends and other distributions in connection with a
partial or total liquidation or dissolution of a Pledged Interest Issuer or in
connection with a reduction of paid-in capital or paid-in surplus of a Pledged
Interest Issuer, and (iii) cash distributed in respect of a redemption of
principal of, or in exchange for, any such Pledged Interests, shall in each case
be promptly delivered to Secured Party for disposition and shall, if received by
Pledgor, be received in trust for the benefit of Secured Party, be segregated
from the other property or funds of Pledgor, and be promptly delivered to
Secured Party as Collateral in the same form as so received, with any necessary
endorsement; and

 

(ii) With regard to the Pledged Interests owned by Pledgor, Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to the
Pledged Interests owned by Pledgor for any purpose not inconsistent with the
terms of this Agreement. Secured Party shall execute and deliver (or cause to be
executed and delivered) to Pledgor all proxies and other instruments that
Pledgor may reasonably request to enable Pledgor to exercise the voting and
other rights which it is entitled to exercise hereunder and to receive the
dividends, distributions, or interest payments which it is authorized to receive
and retain hereunder. Nothing herein shall restrict the voting rights of Secured
Party with respect to any interests Secured Party may hold in Pledged Interest
Issuer or any other Person.

 

2.2 Pledgor Remains Liable. Anything herein to the contrary notwithstanding: (a)
Pledgor shall remain liable under any document or agreement included within the
Collateral to the extent set forth therein to perform Pledgor’s obligations
thereunder to the same extent as if this Agreement had not been executed; (b)
the exercise by Secured Party of any rights hereunder shall not release Pledgor
from any obligations under any document or agreement included within the
Collateral; and (c) Secured Party shall not have any obligation under any
document or agreement included within the Collateral by reason of this
Agreement, nor shall Secured Party be obligated to perform or fulfill any of the
obligations of Pledgor thereunder, including any obligation to make any inquiry
as to the nature or sufficiency of any payment Pledgor may be entitled to
receive thereunder, to present or file any claim, or to take any action to
collect or enforce any claim for payment thereunder.

 

2.3 Ownership. Pledgor has good and indefeasible title to the assets which
comprise the Collateral as represented by Pledgor free from any Liens, except
for Permitted Liens, as the term is defined in the Security Agreement. No
effective recorded interest, financing statement, or similar recording or filing
covering any part of the Collateral is on file in any governmental office.
Pledgor shall not, without the prior written consent of Secured Party, grant any
Lien, option, restriction, claim, or other encumbrance on or against the
Collateral, or lease, sell, or otherwise transfer any of Pledgor’s rights in the
Collateral. The inclusion of proceeds as part of the Collateral shall not be
deemed express permission by this Agreement to any sale or disposition of any
Collateral. There are no restrictions applicable to Secured Party upon the
voting rights associated with, or upon the transfer of, any of the Collateral,
except those in favor of Secured Party.

 

 - 4 - 

 



 

2.4 Perfection.

 

(a) As of the date of this Agreement, the Pledgor information attached hereto as
Exhibit A is true and correct. Pledgor shall not take or permit any action that
would result in the information on Exhibit A to no longer be accurate.

 

(b) That portion of the Pledged Interests consisting of membership interests,
general or limited partnership interests, or other equity interests issued by
the Pledged Interest Issuers described on Exhibit A are not and shall not become
certificated, unless all certificates representing or evidencing such Pledged
Interests have been delivered to Secured Party in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank. Pledgor agrees that it will cause each Pledged Interest Issuer issuing
Pledged Interests owned by Pledgor not to issue any membership interests,
general or limited partnership interests, or other equity interests in addition
to or in substitution for the Pledged Interests described on Exhibit A without
the prior written consent of Secured Party.

 

(c) As of the date of this Agreement no Pledged Interest Issuer has created, and
Pledgor agrees that except with the prior written consent of the Secured Party,
Pledgor will not permit Pledged Interest Issuer to create, any outstanding
options, warrants, rights to subscribe or obtain membership, partnership, or
other equity interests, liquidating dividends or distributions, non-cash
dividends, or other rights to receive properties or benefits with respect to
equity ownership in such Pledged Interest Issuer, other than rights to receive
cash distributions in accordance with the Organic Documents with respect to the
membership interests, general or limited partnership interests, or other equity
interests issued by the Pledged Interest Issuers described on Exhibit A. If
Pledged Interest Issuer issues to Pledgor any membership interests, general or
limited partnership interests, or other equity interests, options, warrants,
rights to subscribe or obtain membership, partnership, or other equity
interests, liquidating dividends or distributions, non-cash dividends, or other
rights to receive properties or benefits with respect to equity ownership in
such Pledged Interest Issuer, then Pledgor shall cause the same to be
immediately delivered to Secured Party to be held in the manner contemplated by
this Agreement as Collateral hereunder.

 

(d) Pledgor waives any provision of the organizational documents applicable to
the Pledged Interests prohibiting or otherwise restricting the security interest
and other rights granted to Secured Party hereunder. Pledgor hereby authorizes
Secured Party to file financing statements against Pledgor covering the
Collateral. The filing of such financing statements in favor of Secured Party
with the Secretary of State of the State of Pledgor’s address set forth in
Exhibit A is the only filing or recording necessary to perfect the security
interests purported to be granted hereunder on the Collateral under the UCC, and
no other filing, recording, authorization, authentication, consent, or other
action is necessary (i) to allow Pledgor to perform Pledgor’s obligations
hereunder with respect to such Pledged Interests, (ii) for the pledge by Pledgor
of such Pledged Interests, or (iii) to permit Secured Party to exercise Secured
Party’s rights and remedies hereunder with respect to such Pledged Interests
(except as may be required in connection with such disposition by laws affecting
the offering and sale of securities generally).

 

2.5 Other Perfection Matters. All tangible physical Collateral of Pledgor and
all records relating to the Collateral are located at Pledgor’s address listed
on Exhibit A. Pledgor will not change Pledgor’s address unless, prior to such
change, it notifies Secured Party of such change and takes all actions
reasonably requested by Secured Party to ensure the attachment, perfection, and
priority of, and the ability of Secured Party to enforce against Pledgor,
Secured Party’s rights in such Collateral under this Agreement.

 

 - 5 - 

 



 

2.6 Priority. The security interests created by this Agreement are valid,
binding, and first priority, and Pledgor shall preserve and maintain the status
of such security interests in the Collateral.

 

2.7 Further Assurances.

 

(a) Pledgor agrees to promptly execute and deliver all further agreements, and
take all further action, that may be reasonably necessary or that Secured Party
may reasonably request, in order to further evidence the Liens granted or
purported to be granted hereunder and perfect and protect the same or to enable
Secured Party to exercise and enforce Secured Party’s rights and remedies
hereunder on the Collateral. Without limiting the foregoing, Pledgor shall, at
Secured Party’s reasonable request: (i) mark conspicuously any tangible
Collateral with a legend, in form and substance satisfactory to Secured Party,
indicating that such Collateral is subject to the security interest granted or
purported to be granted hereunder; and (ii) execute stock powers, pledge
registration requests, financing statements, assignments, notices, and such
other documents and agreements as Secured Party may reasonably request in order
to perfect and preserve the security interests granted or purported to be
granted hereunder. Pledgor shall furnish to Secured Party from time to time any
statements and schedules further identifying and describing any of the
Collateral owned by Pledgor and such other reports in connection with the
Collateral owned by Pledgor as Secured Party may reasonably request.

 

(b) Pledgor agrees that, if Pledgor fails to perform under this Agreement,
Secured Party may, but shall not be obligated to, perform Pledgor’s obligations
under this Agreement and any reasonable expenses incurred by Secured Party in
performing Pledgor’s obligations shall be paid by Pledgor. Any such performance
by Secured Party may be made by Secured Party in reasonable reliance on any
statement, invoice, or claim, without inquiry into the validity or accuracy
thereof. The amount and nature of any expense of Secured Party hereunder shall
be conclusively established by a certificate of any officer of Secured Party
absent manifest error.

 

(c) Pledgor hereby designates and constitutes Secured Party as Pledgor’s
attorney-in-fact with power at any time to take in the name of Pledgor any
actions that Secured Party is authorized to take under this Agreement (such as
the matters described in paragraph (b) above), to institute proceedings Secured
Party deems necessary or desirable to enforce the rights of Secured Party with
respect to this Agreement, and to take actions with respect to receiving,
endorsing, and collecting instruments made payable to Pledgor representing any
dividend, interest payment, or other distribution in respect of the Pledged
Interests and giving full discharge for the same; provided that Secured Party
shall not take action as attorney-in-fact for Pledgor except during the
existence of an Remedy Event. All acts of said attorney are hereby ratified and
approved by Pledgor, and said attorney shall not be liable for any acts of
omission or commission, for any error of judgment, or for any mistake of fact or
law, provided that Secured Party shall not be relieved of liability to the
extent it is determined by a final judicial decision that its act, omission to
act, error, or mistake constituted gross negligence or willful misconduct or a
violation of UCC Section 9-607(c) and/or UCC Section 9-610(b). The power of
attorney granted under this subparagraph is coupled with an interest and is
irrevocable.

 

 - 6 - 

 



 

(d) The powers conferred on Secured Party under this Agreement are solely to
protect Secured Party’s rights under this Agreement and shall not impose any
duty upon it to exercise any such powers. Except as elsewhere provided
hereunder, Secured Party shall have no duty as to any of the Collateral or as to
the taking of any necessary steps to preserve rights against other parties or
any other rights pertaining to the Collateral. Without limiting the foregoing,
Secured Party shall have no responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders, or other
matters relative to any Pledged Interests, whether or not Secured Party has or
is deemed to have knowledge of such matters, or (ii) taking any necessary steps
to preserve rights against any parties with respect to any Pledged Interests.

 

2.8 Security Interest Absolute. Pledgor agrees that the obligations of Pledgor
hereunder shall be absolute and unconditional and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
impaired by, and Pledgor waives any defenses to this Agreement which Pledgor has
which relate to: (a) any invalidity or unenforceability of the Secured
Obligations or any Transaction Document; (b) any claim, counterclaim, setoff, or
other right which any Pledgor or Company may have in connection with the
Transaction Documents or otherwise (provided that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim);
(c) any increase, release, or other modification of, or any transfer of, the
Secured Obligations or the Transaction Documents; (d) any grant, impairment, or
release of any security or guaranty or other support for the Secured
Obligations; (e) any change in the existence, structure, or ownership of, or any
insolvency, bankruptcy, liquidation, dissolution, or resulting release of, any
Pledgor or Company, or any Person liable for the payment or performance of the
Secured Obligations; (f) the failure to give notice of any of the foregoing,
notice of any breach or default, however denominated, under the Transaction
Documents, or notice of nonpayment, demand for payment, intent to terminate,
termination, or bringing of action to enforce payment or performance of the
Secured Obligations or any other notice of any kind relating to the Secured
Obligations; or (g) any other action taken or omitted which affects the Secured
Obligations. This Agreement shall continue to be effective or be reinstated, as
the case may be, if any payment on the Secured Obligations must be refunded for
any reason including any bankruptcy proceeding. It is the intention of Pledgor
that Pledgor’s obligations hereunder shall not be discharged except by final
payment of the Secured Obligations.

 

2.9 Additional Pledgors. Each Person that is required by Secured Party to become
a party to this Agreement and who is not a signatory hereto shall (a) execute
and deliver to Secured Party a joinder agreement substantially in the form of
Exhibit B hereto (“Joinder Agreement”), and (b) deliver to Secured Party
evidence that appropriate UCC financing statements and/or amendments thereto, in
form and substance satisfactory to Secured Party have been filed. Upon the
execution and delivery of any such Joinder Agreement by any such Person, such
Person will automatically and immediately become a Pledgor for all purposes
under this Agreement having effect as of the date specified in such Joinder
Agreement.

 

 - 7 - 

 



 

SECTION 3.

MAINTENANCE OF COLLATERAL

 

Each Pledgor represents, warrants, and agrees with Secured Party as follows:

 

3.1 Value of Collateral.

 

(a) The Pledged Interests pledged by Pledgor constitute the percentage of the
issued and outstanding membership, partnership, or other equity interest of each
Pledged Interest Issuer set forth on Exhibit A hereto. The Pledged Interests
pledged by Pledgor are duly authorized and validly issued and are fully paid and
non-assessable.

 

(b) Pledgor has the legal right to vote, pledge, and grant a security interest
in or otherwise transfer the Collateral to which it has any right, title, and
interest and has taken all necessary action to authorize the execution,
delivery, and performance of this Agreement.

 

(c) The execution, delivery, and performance of this Agreement will not violate
any requirement of law, any material contractual obligation of Pledgor, any
Organic Document, or any restriction on the transfer or encumbrance of
Collateral pledged by Pledgor, and will not result in, or require, the creation
or imposition of any Lien on any Collateral pledged by Pledgor.

 

(d) This Agreement has been duly executed and delivered on behalf of Pledgor.
This Agreement constitutes a legal, valid, and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.2 Limited Liability Companies.

 

(a) Each Organic Document applicable to the Pledged Interests owned by Pledgor
has been duly authorized, executed, and delivered by all parties thereto, and is
in full force and effect, enforceable against all parties thereto in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
An accurate and complete copy of each such Organic Document has been made
available for review by the Secured Party in connection with the execution of
this Agreement, and such Organic Document has not been amended, supplemented, or
otherwise modified, or performance thereunder waived.

 

(b) Pledgor shall furnish to the Secured Party promptly upon the giving or
receipt thereof, copies of all material notices, requests, and other documents
given to any party to each Organic Document applicable to the Pledged Interests
owned by Pledgor or received by Pledgor under each such Organic Document, and
from time to time furnish to the Secured Party such information and reports
regarding the Collateral as the Secured Party may reasonably request.

 

 - 8 - 

 



 

(c) Pledgor has performed all of its obligations under each Organic Document
applicable to the Pledged Interests pledged by Pledgor, and has no liability
with respect to any additional capital contributions or other payment
obligations thereunder. Pledgor shall maintain the Organic Document applicable
to the Pledged Interests pledged by Pledgor in full force and effect.

 

(d) Pledgor shall not without the advance written consent of the Secured Party
amend, supplement, or otherwise modify any Organic Document applicable to the
Pledged Interests owned by Pledgor as in effect on the date hereof, waive
performance under or terminate any provisions thereof, or consent to any of
those actions. Pledgor shall not take any action in connection with any such
Organic Document which materially impairs the value of the rights of the Secured
Party therein, or consent to any such actions. If the Secured Party reasonably
requests, Pledgor shall withhold from taking any action under any such Organic
Document, or shall take such actions under any such Organic Document as the
Secured Party may reasonably request.

 

(e) Pledgor shall not initiate any remedies or take any action to enforce
Pledgor’s rights under any Organic Document applicable to the Pledged Interests
owned by Pledgor without giving the Secured Party advance written notice of
Pledgor’s intent to initiate such remedies or take such actions thereunder and
the opportunity to consult with Pledgor regarding Pledgor’s proposed actions.

 

SECTION 4.
REMEDIES

 

Each Pledgor represents, warrants, and agrees with Secured Party as follows:

 

4.1 Remedies. During the existence of a Remedy Event, after Secured Party has
provided written notice to each Pledgor thereof and any applicable cure period
in the ISDA Master Agreement has expired, in addition to other remedies set
forth in the Transaction Documents, at Secured Party’s option Secured Party may
from time to time exercise one or more of the following remedies:

 

(a) Secured Party may exercise all the rights and remedies of a secured party
under the UCC.

 

(b) Secured Party may prosecute actions in equity or at law for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.

 

(c) Secured Party may by written notice to Pledgor suspend Pledgor’s rights to
receive cash dividends or distributions and all such rights shall thereupon
become vested in the Secured Party who shall thereupon have the sole right to
receive such cash dividends or distributions. All cash dividends or
distributions thereafter received by Pledgor in violation of the foregoing shall
be received in trust for the benefit of Secured Party, shall be segregated from
other funds of Pledgor, and shall be promptly paid over to Secured Party to be
held as Collateral in the same form as so received (with any necessary
endorsement).

 

 - 9 - 

 



 

(d) Secured Party may by written notice to Pledgor suspend all rights of Pledgor
to exercise the voting and other consensual rights which Pledgor would otherwise
be entitled to exercise with respect to any Pledged Interests, including those
under any Organic Document, and all such rights shall thereupon become vested in
Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights. Following such notice from Secured Party, Pledgor
authorizes all other parties to follow the instructions of Secured Party and
ignore the instructions of Pledgor with respect to such rights.

 

(e) Secured Party may, without further notice to Pledgor, transfer or register,
in the name of Secured Party or any of its nominees, any of the Pledged
Interests. In addition, Secured Party shall have the right at any time to
exchange the certificates or instruments representing the Pledged Interests for
certificates or instruments of smaller or larger denominations.

 

(f) Secured Party may request Pledgor to (and Pledgor shall to the extent
requested promptly) assemble any Collateral and make it available to Secured
Party at a place reasonably designated by Secured Party which is reasonably
convenient to both Secured Party and Pledgor. Without limiting the foregoing,
Secured Party may occupy any premises of Pledgor where any Collateral is held
for a reasonable period in order to effectuate Secured Party’s rights and
remedies, without obligation to Pledgor with respect to such taking control or
occupation. Nothing in this Section 4.1(f) shall be construed to prohibit
Pledgor from retaining copies of all records and Organic Documents.

 

(g) Secured Party may foreclose on any Collateral in any manner permitted by the
courts of or in the State of New York or the state in which any Collateral is
located or deemed located. If Secured Party should institute a suit for the
collection of the Secured Obligations or foreclosure under this Agreement,
Secured Party may at any time before the entry of a final judgment dismiss the
same, and take any other action permitted by this Agreement.

 

(h) Upon not less than ten (10) days’ notice, Secured Party may sell any
Collateral at public or private sale, at the office of Secured Party or
elsewhere, for cash or credit and upon such other terms as Secured Party deems
commercially reasonable. Secured Party may sell any Collateral at one or more
sales, and the security interest granted hereunder shall remain in effect as to
the unsold portion of the Collateral. Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any sale by announcement at the time and place fixed
therefore, and such sale may, without further notice, be made at the time and
place to which it was adjourned. In the event that any sale hereunder is not
completed or is defective in the opinion of Secured Party, Secured Party shall
have the right to cause subsequent sales to be made hereunder. Any statements of
fact or other recitals made in any bill of sale, assignment, or other document
representing any sale hereunder, including statements relating to the occurrence
of an Remedy Event, the status of the Secured Obligations, notice of the sale,
the time, place, and terms of the sale, and other actions taken by Secured Party
in relation to the sale may be conclusively relied upon by the purchaser at any
sale hereunder. Secured Party may delegate to any agent the performance of any
acts in connection with any sale hereunder, including the sending of notices and
the conduct of the sale. Secured Party agrees that such sale shall be in
accordance with UCC Section 9-610(b) (Disposition of Collateral After Default).

 

 - 10 - 

 



 

(i) Secured Party may, in its discretion, if in its reasonable opinion there is
any question that a public sale or distribution of any Pledged Interests will
violate any state or federal securities law, to the extent permitted by law, (A)
offer and sell membership interests privately to purchasers who will agree to
take them for investment purposes and not with a view to distribution, or (B) if
lawful, sell such membership interests in an intrastate offering under Section
3(a)(11) of the Securities Act of 1933, as amended, and no sale so made in good
faith by Secured Party shall be deemed to be not “commercially reasonable”
because so made. Secured Party shall cause to be placed on certificates for any
or all of the Pledged Interests or on any other equity interests pledged
hereunder a legend to the effect that such equity interest has not been
registered under federal securities law and may not be disposed of in violation
of the provision of said federal securities law. Pledgor shall cooperate fully
with Secured Party in all respects in selling or realizing upon all or any part
of the Pledged Interests. In addition, Pledgor shall fully comply with
applicable securities laws and take such actions as Secured Party may reasonably
request to permit Secured Party to sell or otherwise dispose of any Pledged
Interests in compliance with such laws. Secured Party shall be under no
obligation to delay a sale of any Pledged Interests for a period of time
necessary to permit the issuer of any securities contained therein to register
such securities under the federal securities laws or under applicable state
securities laws.

 

(j) Secured Party may exercise other rights and remedies under the ISDA Master
Agreement permitted upon the occurrence of any breach, default, or event of
default of Pledgor thereunder, however described, including rights and remedies
to terminate commitments and agreements and accelerate obligations.

 

4.2 Rights and Waivers Regarding Remedies. Nothing herein contained shall be
construed to constitute Pledgor as the agent of Secured Party for any purpose
whatsoever, and Secured Party shall not be responsible or liable for any
shortage, discrepancy, damage, loss, or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof
(except to the extent it is determined by a final judicial decision that Secured
Party’s act or omission constituted gross negligence of willful conduct).
Secured Party shall not, under any circumstances or in any event whatsoever,
have any liability for any error or omission or delay of any kind occurring in
the settlement, collection, or payment of any amount due with respect to the
Collateral or any instrument received in payment thereof or for any damage
resulting therefrom (except to the extent it is determined by a final judicial
decision that Secured Party’s error, omission, or delay constituted gross
negligence or willful misconduct). Except as expressly assumed in writing,
Secured Party does not assume any of Pledgor’s obligations to Secured Party, and
Secured Party shall not be responsible in any way for the performance by Pledgor
of any of the terms and conditions thereof.

 

 - 11 - 

 



 

Except as expressly provided in this Agreement or the Transaction Documents,
Pledgor hereby waives (i) notice of breach, default, or event of default, notice
of intent to take remedial action including acceleration, setoff, or
termination, notice of remedial action including acceleration, setoff, or
termination, and all other notices of any kind and (ii) all rights of
redemption, valuation, appraisal, stay of execution, and all rights to a
marshaling of the assets of Pledgor or Company, including the Collateral, or to
a sale in inverse order of alienation in the event of foreclosure of the
security interest hereby created.

 

4.3 Application of Proceeds. Notwithstanding any other application specified
herein, during the existence of an Remedy Event, any Collateral received by
Secured Party from the sale of, collection of, or other realization upon any
Collateral or any other amounts received or collected by Secured Party from or
on account of the Collateral hereunder may be, at the discretion of Secured
Party from time to time, (a) held by Secured Party as collateral for the Secured
Obligations or (b) applied to the Secured Obligations. Amounts applied to the
Secured Obligations shall be applied in the order determined by Secured Party in
its sole discretion. Any surplus collateral or proceeds held by Secured Party
after payment in full of the Secured Obligations and termination of all
commitments of Secured Party under the Transaction Documents shall be paid over
by Secured Party to Pledgor or to any other Persons that may be lawfully
entitled to receive such surplus.

 

SECTION 5.

MISCELLANEOUS

 

Each Pledgor represents, warrants, and agrees with Secured Party as follows:

 

5.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

5.2 Amendments. No amendment, modification, or waiver in respect of this
Agreement will be effective unless in writing and executed by the Party to be
bound thereby.

 

5.3 Survival of Representations and Warranties. All representations and
warranties made in this Agreement and in any document, certificate, or statement
delivered in connection therewith shall survive the execution and delivery of
any agreements, documents, certificates, or statements.

 

5.4 Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies, and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies, and privileges provided by law.

 

5.5 Counterparts. This Agreement (and each amendment, modification, and waiver
in respect of it) may be executed and delivered in counterparts (including by
electronic transmission), each of which will be deemed an original.

 

5.6 No Waiver of Rights. A failure or delay in exercising any right, power, or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power, or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power, or privilege or the exercise of any other right, power, or privilege.

 

 - 12 - 

 



 

5.7 Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

5.8 Payment of Expenses and Indemnity. Pledgor agrees upon demand of Secured
Party (a) to pay and reimburse Secured Party for any reasonable costs and
expenses incurred by Secured Party in connection with the enforcement or
preservation of any rights of Secured Party under this Agreement against
Pledgor, and (b) to pay and reimburse Secured Party for, and indemnify and hold
Secured Party harmless from and against, any recording and filing fees and any
obligations with respect to stamp, excise, and other taxes, if any, that may be
payable in connection with the execution, delivery, and performance of, or any
amendment, supplement, waiver, or other modification of, this Agreement. The
agreements in this Section 5.8 shall survive termination of this Agreement.

 

5.9 Notices. Any notice or other communication in respect of this Agreement may
be given in any manner set forth below to the address provided in Exhibit A or
number provided in the ISDA Master Agreement and will be deemed effective as
indicated:

 

(a) if in writing and delivered in person or by courier, on the date it is
delivered;

 

(b) if by e-mail or facsimile, on the date that electronic transmission is
received by a responsible employee of the recipient in legible form; or

 

(c) if sent by certified or registered mail or the equivalent (return receipt
requested), on the date that mail is delivered.

 

unless the date of that delivery or that receipt as applicable, is not a Local
Business Day or that communication is delivered or received, as applicable,
after the close of business on a Local Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Local Business Day. Either Party may by notice to the other change the
address at which notices or other communications are to be given to all.

 

5.10 Governing Law and Jurisdiction. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE SELECTING ANOTHER LAW).

 

5.11 Representation by Counsel. The parties are sophisticated and have been
represented (or have had the opportunity to be represented) by their separate
attorneys throughout the transactions contemplated by this Agreement in
connection with the negotiation and drafting of this Agreement and any
agreements and instruments executed in connection herewith. As a consequence,
the parties do not intend that any presumption of law relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any document or instrument executed in
connection herewith.

 

 - 13 - 

 



 

5.12 Transfer. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their successors and permitted assigns. Except in
connection with a transfer corresponding by Secured Party in connection with a
transfer of the ISDA Master Agreement under Section 6(b)(ii) thereof, neither
this Agreement nor any interest or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) by either Party without
the prior written consent of the other Party, except that Secured Party (but not
Pledgor) may make such a transfer of this Agreement (i) pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); (ii) to an Affiliate of Secured
Party; (iii) to any Person providing financing or other financial arrangement to
Secured Party or its Affiliates; and (iv) of all or any part of its interest
corresponding to a transfer of any amount payable to Secured Party from Pledgor
under Section 6(e) of the ISDA Master Agreement. Any purported transfer that is
not in compliance with this Section will be void.

 

5.13 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.14 Acknowledgments. Pledgor hereby acknowledges that (a) it has been advised
by counsel in the negotiation, execution, and delivery of the Transaction
Documents, (b) Secured Party has no fiduciary relationship with or duty to
Pledgor arising out of the Transaction Documents and (c) no joint venture is
created by the Transaction Documents or otherwise exists by virtue of the
transactions contemplated thereby between Secured Party and Pledgor.

 

5.15 Termination; Releases of Liens.

 

(a) At such time as all Secured Obligations have been irrevocably paid in full
and Secured Party and its Affiliates have no commitments under the Transaction
Documents, this Agreement shall immediately terminate (except with respect to
provisions that expressly survive termination) and the Collateral shall be
released from the Liens under this Agreement. Secured Party shall at the request
of Pledgor and at the expense of Secured Party promptly deliver financing
statement terminations and other releases to reflect the termination and release
of Liens.

 

(b) If any of the Collateral shall be sold, transferred, distributed, or
otherwise disposed of by Pledgor in a transaction not prohibited by any of the
Transaction Documents, the security interest created hereby in any Collateral
that is so sold, transferred, distributed, or otherwise disposed of shall
automatically terminate and be released upon the closing or making, as
applicable, of such sale, transfer, distribution, or other disposition, and such
Collateral shall be sold, transferred, distributed or otherwise disposed of, as
applicable, free and clear of the Lien and security interest created hereby;
provided, however, that such security interest will continue to attach to all
proceeds of such sales or other dispositions

 

(signatures follow)



 

 - 14 - 

 

 

EXECUTED as of the date first above written.

 

PLEDGOR:

  

ASPIRITY HOLDINGS, LLC         By: /S/ Wiley H. Sharp III   Name: Wiley H. Sharp
III   Title: CFO  

  

SECURED PARTY:

 

EXELON GENERATION COMPANY, LLC

 

By: /S/ James McHugh   Name: James McHugh   Title: SVP, Portfolio Management &
Strategy  

  

  Signature Page to Pledge Agreement 

 



 

Exhibit A

to Pledge Agreement

 

PLEDGOR INFORMATION:

 

Names and Addresses Sharing Ratios     Aspirity Holdings LLC 100% 701 Xenia
Avenue South, Suite 475   Minneapolis MN 55416  

  

 Exhibit A to Pledge Agreement 

 



 

Exhibit B

Form of Joinder Agreement

 

JOINDER AGREEMENT

 

THIS JOINDER IN PLEDGE AGREEMENT AND ASSIGNMENT (this “Joinder Agreement”) is
executed as of __ by [NAME] (the “Joining Party”), and delivered to Exelon
Generation Company, LLC, a Pennsylvania limited liability company, as Secured
Party under the Pledge Agreement (as defined below). Except as otherwise defined
herein, terms used herein and defined in the Pledge Agreement shall be used
herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Secured Party and Aspirity Energy LLC are parties to that certain ISDA
Master Agreement effective as of March 30, 2016, including all schedules,
annexes, confirmations (including the Base Confirmation), and transactions
thereunder (as amended or otherwise modified from time to time, the “ISDA Master
Agreement”).

 

WHEREAS, Company has agreed to grant certain security interests to Secured Party
under a Security Agreement dated as of March 30, 2016 (the “Security Agreement”)
in order to secure the obligations owed by Company to Secured Party under the
ISDA Master Agreement;

 

WHEREAS, certain Pledgors have agreed to grant certain security interests to
Secured Party under a Pledge Agreement dated as of March 30, 2016 (the “Pledge
Agreement” and, together with the Security Agreement and the ISDA Master
Agreement, the “Transaction Documents”) in order to secure the obligations owed
by Company to Secured Party under the ISDA Master Agreement;

 

WHEREAS, the Joining Party is required by Secured Party pursuant to the
Transaction Documents to become a Pledgor under the Pledge Agreement; and

 

WHEREAS, the Joining Party will obtain benefits from credit extended to the
Company by Secured Party in connection with the Transaction Documents and,
accordingly, desires to execute this Joinder Agreement in order to induce the
Secured Party to extend credit to Company under the Transaction Documents.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Beneficiaries and hereby covenants and agrees with the Secured Party as
follows:

 

SECTION 1. By this Joinder Agreement, the Joining Party becomes a Pledgor for
all purposes under the Pledge Agreement.

 

   

 



 

SECTION 2. The Joining Party agrees that, upon its execution hereof, it will
become a Pledgor under, and as defined in, the Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment when due of the Secured
Obligations (as defined in the Pledge Agreement), the Joining Party hereby
pledges and assigns to the Secured Party and grants to the Secured Party a
security interest in all its right, title and interest in, to and under the
Collateral (as defined in the Pledge Agreement), now owned or hereafter acquired
by it, in each case to the extent provided in the Pledge Agreement.

 

SECTION 3. The Joining Party hereby makes and undertakes, as the case may be,
each covenant, representation and warranty made by each Pledgor under the Pledge
Agreement in each case as of the date specified in Section 7 hereof (except to
the extent any such representation or warranty relates solely to an earlier date
in which case such representation and warranty shall be true and correct in all
material respects as of such earlier date), and agrees to be bound by all
covenants, agreements and obligations of a Pledgor pursuant to the Pledge
Agreement and all other Transaction Documents to which it is or becomes a party.

 

SECTION 4. In addition, Exhibit A to the Pledge Agreement is hereby amended by
supplementing such exhibit with the information for the Joining Party contained
on Schedule 1 attached hereto.

 

SECTION 5. THIS JOINDER AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
CHOICE OF LAW DOCTRINE SELECTING ANOTHER LAW). This Joinder Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Joinder Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder Agreement which shall remain binding on all parties hereto.

 

SECTION 6. From and after the execution and delivery hereof by the parties
hereto, this Joinder Agreement shall constitute a “Security Document” for all
purposes under the Security Agreement.

 

SECTION 7. The effective date of this Joinder Agreement is __.

 

* * *

 

   

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
duly executed as of the date first above written.

 

  *NAME OF ADDITIONAL PLEDGOR*         By:     Name:     Title:  

 

Accepted and Acknowledged by:

 

EXELON GENERATION COMPANY, LLC,
as Secured Party

 

By:     Name:     Title:    

 

   

 

 

SCHEDULE 1 TO JOINDER AGREEMENT

 

SUPPLEMENTS TO EXHIBIT A OF THE PLEDGE AGREEMENT

  

   

 



 

 

 

 

 

 

 

 

 

 



 